Tomei v Town of Riverhead (2017 NY Slip Op 01399)





Tomei v Town of Riverhead


2017 NY Slip Op 01399


Decided on February 22, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
LEONARD B. AUSTIN
SYLVIA O. HINDS-RADIX
BETSY BARROS, JJ.


2015-03128
 (Index No. 19882/10)

[*1]Nicholas Tomei, respondent, 
vTown of Riverhead, et al., defendants, Froehlich Farm Corporation, appellant.


Jeffrey Samel, New York, NY (Robert G. Spevack of counsel), for appellant.
Rosenberg & Gluck, LLP, Holtsville, NY (Matthew Bligh of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the defendant Froehlich Farm Corporation appeals from an order of the Supreme Court, Suffolk County (Farneti, J.), dated January 9, 2015, which denied its motion pursuant to CPLR 3124 to compel the plaintiff to comply with its demand for an authorization for the release of treatment records from a rehabilitation facility.
ORDERED that the order is affirmed, with costs.
The Supreme Court properly denied the appellant's motion to compel the plaintiff to provide an authorization for the release of his treatment records from a rehabilitation facility, as the plaintiff withdrew his claim to recover damages for injuries related to that treatment (see Alford v City of New York, 116 AD3d 483; Salazar v 521-533 W. 57th St. Condominium, 84 AD3d 927; Cruci v General Elec. Co., 33 AD3d 840; Goldberg v Fenig, 300 AD2d 439, 440; Carboni v New York Med. Coll., 290 AD2d 473, 473-474; Strong v Brookhaven Mem. Hosp. Med. Ctr., 240 AD2d 726).
CHAMBERS, J.P., AUSTIN, HINDS-RADIX and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court